         Case 1:20-cr-00003-KPF Document 154 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                     -v.-                           20 Cr. 3-11 (KPF)

KOWAN POOLE,                                             ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of a request from Lloyd Epstein, counsel for

Defendant Kowan Poole, to withdraw from Mr. Poole’s representation for

personal reasons. That request is GRANTED. New counsel shall be appointed

in this matter under the Criminal Justice Act. New counsel for Defendant,

once assigned, is hereby ORDERED to advise the Government and the Court of

the fact of his or her appointment.

      The Clerk of Court is directed to mail a copy of this Order to Defendant’s

address of record.

      SO ORDERED.

Dated:       January 25, 2021
             New York, New York
                                           ___________________________________
                                               KATHERINE POLK FAILLA
                                               United States District Judge
